NO. 07-11-0323-CR
                                                               
	IN THE COURT OF APPEALS

	FOR THE SEVENTH DISTRICT OF TEXAS

	AT AMARILLO

	PANEL B

	JANUARY 11, 2012
	______________________________

	JENNIFER BROOKE HODGES,

			Appellant

	v.

	THE STATE OF TEXAS, 

			Appellee
                        _______________________________
                                       
	FROM THE 320th DISTRICT COURT OF POTTER COUNTY;

	NO. 62,342-D; HON. DON EMERSON, PRESIDING
	_______________________________
	
	ABATEMENT AND REMAND
	_______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
Jennifer Brooke Hodges, appellant, appeals her conviction for possession of a controlled substance.  Appellant timely perfected her appeal. The clerk's record was filed on October 24, 2011, and the reporter's record on October 19, 2011.  Appellant's brief was due on November 23, 2011.  On December 12, 2011, appellant's counsel filed a motion to withdraw, which was granted on December 28, 2011.  Also on December 28, 2011, appellant was notified by letter that the brief was overdue and that unless appellant's brief was filed on or before January 9, 2012, the appeal would be abated.  To date, neither a brief nor an extension motion has been received by the court.
Accordingly, we abate this appeal and remand the cause to the 320th District Court of Potter County (trial court) for further proceedings.  Upon remand, the trial court shall determine, by reasonable evidentiary procedure it selects, the following:
1.  whether appellant desires to prosecute the appeal; 
    	2.  whether appellant is indigent; and, if so,
3.  whether the appellant is entitled to a free appellate record and the appointment of an attorney due to his indigency. 

The trial court is also directed to enter such orders necessary to address the aforementioned questions.  So too shall it include its findings on those matters (including the name, address, and phone number of any attorney it may appoint to represent appellant in this appeal) in a supplemental record and cause that record to be filed with this court by February 10, 2012.  Should further time be needed to perform these tasks, then same must be requested before February 10, 2012.  
It is so ordered.
Per Curiam
Do not publish.